Citation Nr: 0734366	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for Reiter's syndrome. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a disorder 
manifested by night sweats, including as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by sleep disturbances, including as due to an 
undiagnosed illness.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1995.  He served in Southwest Asia.

The instant appeal arose from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Muskogee, Oklahoma, which denied the claims for service 
connection for tinnitus, night sweats, sleep disturbance, and 
bilateral hearing loss.  That rating decision also granted 
service connection for Reiter's syndrome and assigned a 20 
percent rating for that disability.

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to a higher initial evaluation 
for Reiter's syndrome are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The appellant, during the October 2006 hearing before the 
undersigned Veterans Law Judge, testified that he desired to 
file a claim for constipation.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  Tinnitus is shown as likely as not to have been related 
to the veteran's period of active service.

2.  The evidence does not relate night sweats with an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War, or otherwise 
associate it with military service.

3.  The evidence does not relate sleep disturbances with an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War, or otherwise 
associate it with military service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, 
tinnitus was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
4.9, 4.57 (2007).

2.  A disability manifested by night sweats was not incurred 
in or aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

3.  A disability manifested by sleep disturbances was not 
incurred in or aggravated by service, nor is it shown to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia Theater during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus claim

The veteran seeks service connection for tinnitus, claiming 
the condition was caused by the acoustic trauma he sustained 
during his long period of active service in the Air Force 
when his duties for many years included working near jet 
engines.

A 1987 service medical record indicated that the veteran was 
a C-5 crew chief with over 3100 flying hours.  The service 
medical records show that the veteran was exposed to 
hazardous noise on the C-5 flight line.  The service medical 
records are silent with regard to complaint, treatment, or 
diagnosis of tinnitus, and 1993 and 1994 treatment records 
specifically noted that the veteran denied having tinnitus.  
However, during his personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that he believed 
his tinnitus began on active duty.

A November 2004 opinion from a VA audiologist concluded that 
it was "less likely than not that the current tinnitus is 
secondary to acoustic trauma in the military", noting that 
the veteran denied tinnitus in October 1994, prior to his 
separation from service in December 1995.  An October 2006 
opinion by J. Rebik, Doctor of Osteopathy, on the other hand, 
noted that despite the fact that the veteran denied 
experiencing tinnitus on a history form some months prior to 
discharge from active duty, it was a "distinct possibility" 
that his tinnitus may be service-connected, "given the fact 
that he was working in the presence of excessive noise during 
his period of active duty."  Dr. Rebik also noted that there 
was no known family history of tinnitus.

The Board concludes that the medical evidence in this case is 
at least in approximate balance as to whether the veteran's 
current tinnitus is related to his service.  On the one hand, 
there is the negative opinion of the 2004 VA examiner.  On 
the other hand, there is the 2006 statement provided by the 
private physician which tends to show a connection between 
tinnitus and acoustic trauma in service, in addition to the 
veteran's competent lay testimony that he has had tinnitus 
ever since service.  Thus, as the law requires, the Board 
grants the benefit of the doubt in favor of the appellant in 
this case and finds as fact that the veteran's tinnitus is 
related to service.  38 C.F.R. § 3.102.  In view of the 
above, the Board finds that the criteria for service 
connection for tinnitus are met.  As service connection is 
warranted, compliance with the duty to assist or the duty to 
notify is unnecessary.

Night sweats and sleep disturbances

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes:  (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317.  The Board notes that the 
statutory delimiting date is different than the regulatory 
date.  

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia Theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2007).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3) (2007).

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317 (a)(4) (2007).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (2) signs or 
symptoms involving . . . (9) sleep disturbances.  38 C.F.R. § 
3.317(b) (2007).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(2007).

Among other things, a "qualifying chronic disability" 
includes (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
C.F.R. § 3.317(a)(2)(i) (2007).

In essence, the veteran maintains that his complaints of 
night sweats and sleep disturbances are related to his 
service in the Persian Gulf.  Initially, the Board notes that 
there has been no assertion that night sweats or sleep 
disturbances are directly related to combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.  

Night sweats

The veteran's service medical records do not indicate that 
the veteran sought treatment for or had complaints of night 
sweats in service.  During a 2004 VA examination, the veteran 
related to the examiner that he experiences sporadic sweating 
located around the area of his neck radiating to his mid 
chest which occurs mainly at night.  He stated that the 
sweating occurs twice weekly and that it is not predictable.  
The examiner provided an impression of night sweats of 
unknown etiology.  The remainder of the post-service medical 
record is silent as to night sweats.  At the veteran's 2006 
hearing, he testified that his night sweats began in service.

The preponderance of the evidence is against the veteran's 
claim for service connection for night sweats, to include as 
secondary to an undiagnosed illness.  The absence of any 
treatment records pertaining to night sweats in service or in 
the 12 years since his separation from service are more 
persuasive, probative, and reliable than his more recent 
assertions in support of a claim for monetary benefits.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(absence of medical complaints for condition can be 
considered as a factor in resolving claim).  As there is no 
objective evidence of service origin or competent opinion 
that has linked night sweats to military service, the Board 
denies the claim for service connection for night sweats on a 
direct basis as well.

Sleep Disturbances

The veteran's service medical records do not indicate that 
the veteran sought treatment for or had complaint of sleep 
disturbances during service.  Several years after service, in 
an October 2001 treatment record, the veteran reported 
discomfort in the upper to mid back when lying down at night 
which was relieved when he got up to urinate.  It was 
specifically noted that the veteran had no gastrointestinal 
symptoms, like constipation.  

During a 2004 VA examination, the veteran reported that he 
had not had a restful night's sleep over the last eight 
years, and he related his restless sleep to being 
constipated.  He has the sensation of a knot in his stomach 
that is relieved by getting up, moving around and drinking 
coffee until he feels that his gastrointestinal system 
"starts to move and he feels better."  The examiner gave an 
impression of sleep disturbance due to constipation.  The 
remainder of the post-service medical record is silent as to 
sleep disturbances. 
 
At the veteran's 2006 hearing, he testified that his sleep 
disturbances began in service.  The veteran has also provided 
internet materials, including a copy of a 2004 article, 
printed from ArmyTimes.com, which noted that a new study of 
Gulf War veterans suggested that some symptoms, like 
unrefreshing sleep, may be due to dysfunction of the part of 
the nervous system that controls the stomach, among other 
things.

The preponderance of the evidence is against the veteran's 
claim for service connection for sleep disturbances, to 
include as secondary to an undiagnosed illness.  The silence 
of the service medical records on this issue and the paucity 
of treatment records pertaining to sleep disturbances in the 
12 years since his separation from service are more 
probative, persuasive, and reliable than his more recent 
assertions in support of a claim for monetary benefits and/or 
an article about one inconclusive medical study pertaining to 
Gulf War veterans in general.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  

The ArmyTimes.com article has minimal probative value because 
it simply provides speculative, generic statements not 
relevant to the veteran's claim.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  This lack of specificity is shown in 
the article when the lead investigator in the study that was 
the subject of the article admitted "we've got a ballpark, 
but it's not specific enough to do anything . . . ."  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease ... [is] too general and 
inconclusive to make the claim well grounded"). 

As there is no objective evidence of service origin or 
competent opinion that has linked this disorder to military 
service, the Board denies the claims for service connection 
for sleep disturbance on a direct basis as well.

Finally, VA has obligations to notify and assist the veteran 
in connection with his claim.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).  When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Notice should be given to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran was provided the requisite notice by 
correspondence dated in July 2004, March 2006, and November 
2006.  The July 2004 letter was issued prior to the initial 
adjudication of the claim in July 2005.  The 2006 letters 
explained the assignment of disability ratings and effective 
dates.  Regardless, given that service connection for night 
sweats and sleep disturbances is denied in this case, the 
question of applicable disability ratings or effective dates 
is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, there can be no possibility of any prejudice to 
the veteran under the holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
available service medical records have been associated with 
the claims folder.  The veteran provided testimony at a 
hearing before the undersigned in October 2006.  The veteran 
provided medical treatise evidence from on-line sources, and 
VA treatment records were associated with the claims folder.  
The veteran provided oral and written waivers in connection 
with materials discussed and provided in connection with his 
2006 hearing, including a private medical opinion and 
treatment records from Altus Air Force Base.  38 C.F.R. 
§§ 20.709, 20.1304 (2007).  VA examinations were conducted in 
connection with the claims on appeal.  The Board therefore 
finds that VA has satisfied its duty to notify and assist.  


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for night sweats and sleep 
disturbances, including as due to undiagnosed illness, is 
denied.


REMAND

With regard to the Reiter's syndrome and hearing loss claims, 
VA received the appellant's notice of disagreement with 
respect to the initial rating assignment and the denial of 
service connection, respectively, in August and October 2005.  
It does not appear from the record before the Board that the 
appellant has been provided with a statement of the case 
(SOC) concerning these issues.  Where an SOC has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to 
the issues of entitlement to a higher 
initial rating for Reiter's syndrome and 
entitlement to service connection for 
bilateral hearing loss.  The appellant 
should be advised of the time period in 
which a substantive appeal must be filed 
in order to obtain appellate review of 
those issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


